 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     EVELYN JANE JOHNSON,
 8
                                Plaintiff,                  CASE NO. 3:19-cv-05090-BAT
 9
            v.                                              ORDER GRANTING ATTORNEY
10                                                          FEES AND EXPENSES
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          Based upon the stipulation of the parties (Dkt. 14), it is hereby ORDERED that attorney

14   fees in amount of $6,115.58 in fees; $10.90 in expenses under 28 U.S.C. 2412(d); and, $400.00

15   in costs pursuant to 28 U.S.C. § 1920, shall be awarded to Plaintiff. Plaintiff’s motion for

16   attorney fees filed on August 25, 2019 (Dkt. 13) is denied as moot.

17          DATED this 6th day of September, 2019.

18

19                                                         A
                                                           BRIAN A. TSUCHIDA
20                                                         Chief United States Magistrate Judge

21

22

23




     ORDER GRANTING ATTORNEY FEES AND EXPENSES - 1
